DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/10/2020. Claims 1-23 are pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weibwange et al. (US-2019/0377352-A1, hereinafter Weibwange) in view of Xu et al. (US-2020/0209872-A1, hereinafter Xu).


Regarding claim 1, Weibwange discloses:
assigning an effort metric to the paths (paragraphs [0070-0076]);
assigning an amount of time for action by the autonomous vehicle to avoid collision along the paths (paragraphs [0070-0076]); and
updating the behavioral logic of the autonomous vehicle based on a scoring of the paths (paragraphs [0077-0091] and FIG. 1, 360 degree sensed environment-1, current situation-2, possible ego-behaviors-3, vehicle predictions given ego-behavior-4, predicted situations-5, situation-optimized trajectories-6, selected behavior & trajectory-7, and vehicle actuation-8).
Weibwange does not disclose assigning a narrowness metric to each of one or more paths in a driving scenario. However, Xu discloses ST-graph learning based decisions for an autonomous driving vehicle, including the following features:
assigning a narrowness metric to each of one or more paths in a driving scenario (paragraph [0036]).
Xu discloses that a machine-learning model for autonomous vehicle driving should consider lane configuration, including a width of the lane (paragraph [0036]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of the width of the lane of Xu into the computer simulation of trajectories for an autonomous vehicle of Weibwange. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering an important element of lane configuration in simulating autonomous vehicle motion paths. A person of ordinary skill would know that a vehicle will need to move slowly along a narrow lane.



Regarding claim 2, Weibwange does not disclose nodes. However, Xu further discloses:
wherein each node of the paths (paragraph [0052] and FIG. 8, machine-learning model-800, input-802, input layer-804, nodes-806, convolutional layers-808,810,812, output layer-814, and outputs-816); and
is assigned a node effort metric (paragraphs [0030-0032] and FIG. 1, driving statistics-123, and algorithms-124).
Xu teaches that driving statistics (paragraphs [0030-0032]) should be input into the nodes of a machine-learning algorithm in order to generate a probability distribution and determine a path trajectory for an autonomous vehicle (paragraph [0052]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the nodes of the machine-learning model of Xu into the computer simulation of trajectories for an autonomous vehicle of Weibwange. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using a machine-learning algorithm to simulate autonomous vehicle motion paths. A person of ordinary skill would know that machine-learning algorithms operate with the use of nodes.
Regarding claim 3, Weibwange does not disclose nodes. However, Xu further discloses:
the effort metric of a path (paragraphs [0030-0032] and FIG. 1, driving statistics-123, and algorithms-124);
is a sum of the node effort metrics for the path (paragraph [0052] and FIG. 8, machine-learning model-800, input-802, input layer-804, nodes-806, convolutional layers-808,810,812, output layer-814, and outputs-816); 
the node effort metric is determined as a sum of steering and acceleration values (paragraphs [0030-0032]); and
to reach the node from a parent node of the path (paragraph [0052]).
Xu teaches that driving statistics (paragraphs [0030-0032]) should be input into the nodes of a machine-learning algorithm in order to generate a probability distribution and determine a path trajectory for an autonomous vehicle (paragraph [0052]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the nodes of the machine-learning model of Xu into the computer simulation of trajectories for an autonomous vehicle of Weibwange. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using a machine-learning algorithm to simulate autonomous vehicle motion paths. A person of ordinary skill would know that machine-learning algorithms operate with the use of nodes.
Regarding claim 5, Weibwange further discloses:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (paragraph [0052] and FIG. 2, vehicle-10, and processor-12);
a minimum amount of time for action by a vehicle to avoid collision (paragraphs [0070-0076]); and
simulate the path in the computer (paragraphs [0016-0019]).
Weibwange does not disclose assigning a narrowness metric to each of one or more paths in a driving scenario. However, Xu further discloses:
characterize a path in a driving scenario according to narrowness (paragraph [0036]);
effort of the path (paragraphs [0030-0032] and FIG. 1, driving statistics-123, and algorithms-124); 
assign to each node of the path (paragraph [0052] and FIG. 8, machine-learning model-800, input-802, input layer-804, nodes-806, convolutional layers-808,810,812, output layer-814, and outputs-816); and
from the node (paragraph [0052]).
Xu teaches that lane configuration (paragraph [0036]) and driving statistics (paragraphs [0030-0032]) should be input into the nodes of a machine-learning algorithm in order to generate a probability distribution and determine a path trajectory for an autonomous vehicle (paragraph [0052]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the nodes of the machine-learning model of Xu into the computer simulation of trajectories for an autonomous vehicle of Weibwange. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using a machine-learning algorithm to simulate autonomous vehicle motion paths. A person of ordinary skill would know that machine-learning algorithms operate with the use of nodes.
Regarding claim 6, Weibwange further discloses:
score the path (paragraphs [0077-0091] and FIG. 1, 360 degree sensed environment-1, current situation-2, possible ego-behaviors-3, vehicle predictions given ego-behavior-4, predicted situations-5, situation-optimized trajectories-6, selected behavior & trajectory-7, and vehicle actuation-8); and
based at least in part on the effort of the path (paragraphs [0070-0076]).
Regarding claim 8, Weibwange further discloses:
configuring the driving scenario with a set of road descriptors on which a set of actors operate, each actor assigned a behavioral policy (paragraphs [0014-0019]);
wherein at least one actor is the autonomous vehicle (paragraph [0059]);
deriving a multivariate metric for a number of safe driving paths in the driving scenario (paragraph [0018]);
assigning an effort metric (paragraphs [0070-0076]);
assigning a minimum amount of time for action by the autonomous vehicle to avoid collision (paragraphs [0070-0076]); 
executing the driving scenario in the computer simulation (paragraphs [0016-0019]); and
improving a behavioral policy of the autonomous vehicle based on results of the computer simulation (paragraphs [0077-0091] and FIG. 1, 360 degree sensed environment-1, current situation-2, possible ego-behaviors-3, vehicle predictions given ego-behavior-4, predicted situations-5, situation-optimized trajectories-6, selected behavior & trajectory-7, and vehicle actuation-8).
Weibwange does not disclose assigning a narrowness metric to each of one or more paths in a driving scenario. However, Xu further discloses:
assigning a narrowness metric to each of the paths in the driving scenario (paragraph [0036]);
to nodes of the paths (paragraph [0052]);
to each node (paragraph [0052]); and
from the node (paragraph [0052]).
Xu teaches that lane configuration (paragraph [0036]) and driving statistics (paragraphs [0030-0032]) should be input into the nodes of a machine-learning algorithm in order to generate a probability distribution and determine a path trajectory for an autonomous vehicle (paragraph [0052]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the nodes of the machine-learning model of Xu into the computer simulation of trajectories for an autonomous vehicle of Weibwange. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using a machine-learning algorithm to simulate autonomous vehicle motion paths. A person of ordinary skill would know that machine-learning algorithms operate with the use of nodes.
Regarding claim 10, Weibwange further discloses:
scoring the driving scenario (paragraphs [0077-0091]);
based on performance of the autonomous vehicle (paragraph [0059]);
in the computer simulation (paragraphs [0016-0019]);
prioritizing the driving scenario based on the scoring (paragraphs [0077-0091]); and
applying the prioritization to improve the behavioral policy of the autonomous vehicle (paragraphs [0077-0091] and FIG. 1, 360 degree sensed environment-1, current situation-2, possible ego-behaviors-3, vehicle predictions given ego-behavior-4, predicted situations-5, situation-optimized trajectories-6, selected behavior & trajectory-7, and vehicle actuation-8).
Regarding claim 12, Weibwange does not disclose nodes. However, Xu further discloses:
wherein the effort for a path (paragraphs [0030-0032] and FIG. 1, driving statistics-123, and algorithms-124); and
is computed as a sum of node efforts in the path (paragraph [0052] and FIG. 8, machine-learning model-800, input-802, input layer-804, nodes-806, convolutional layers-808,810,812, output layer-814, and outputs-816).
Xu teaches that driving statistics (paragraphs [0030-0032]) should be input into the nodes of a machine-learning algorithm in order to generate a probability distribution and determine a path trajectory for an autonomous vehicle (paragraph [0052]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the nodes of the machine-learning model of Xu into the computer simulation of trajectories for an autonomous vehicle of Weibwange. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using a machine-learning algorithm to simulate autonomous vehicle motion paths. A person of ordinary skill would know that machine-learning algorithms operate with the use of nodes.




Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weibwange in view of Xu, as applied to claims 1 and 8 above, and further in view of Mudalige et al. (US-2019/0235521-A1, hereinafter Mudalige).
Regarding claim 4, Weibwange in view of Xu does not disclose introducing perturbations into a driving scenario. However, Mudalige discloses a method for end-to-end autonomous vehicle validation, including the following features:
wherein the paths are generated by introducing perturbations into the driving scenario (paragraphs [0044] and [0047-0051]; and FIG. 3, perturbation module-334).
Mudalige teaches that a test database for an autonomous vehicle should be supplemented with perturbations such as additional traffic scenarios (paragraph [0051]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the perturbations of Mudalige into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of running a large number of scenarios focused on uncommon occurrences in order to evaluate and improve algorithms. 
Regarding claim 9, Weibwange in view of Xu does not disclose introducing perturbations into a driving scenario. However, Mudalige further discloses:
generating unsafe paths into the driving scenario by introducing perturbations into the driving scenario (paragraphs [0044] and [0047-0051]; and FIG. 3, perturbation module-334).
Mudalige teaches that a test database for an autonomous vehicle should be supplemented with perturbations such as additional traffic scenarios (paragraph [0051]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the perturbations of Mudalige into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of running a large number of scenarios focused on uncommon occurrences in order to evaluate and improve algorithms. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weibwange in view of Xu, as applied to claim 8 above, and further in view of English et al. (US-2016/0321381-A1, hereinafter English).
Regarding claim 13, Weibwange further discloses:
a total number of paths to evaluate from a beginning of the driving scenario to an end of the driving scenario (paragraphs [0014-0019]);
a number of no-collision driving paths from the beginning of the driving scenario to the end of the driving scenario (paragraphs [0014-0019]);
an average effort for the no-collision driving paths (paragraphs [0070-0076]); and
a minimum no-collision driving path effort (paragraphs [0077-0091]).
Weibwange in view of Xu does not disclose that the total number of paths form a tree comprising branches. However, English discloses a method for configuring a stochastic simulation scenario for an autonomous vehicle, including the following features:
wherein the total number of paths forms a tree comprising branches (paragraphs [0137-0140] and [0158]; and FIG. 36, k-d trees-3600);
a minimum amount of time before a collision occurs in a branch of the tree comprising at least one no-collision driving path (paragraphs [0119-0127]); and
an average of a minimum number of branches of the tree along each no-collision driving path (paragraphs [0119-0127] and [0137-0140]).
English teaches that collision avoidance logic for an autonomous vehicle should simultaneously optimize multiple parameters (paragraphs [0119-0127]), using an object tree to configure the simulation (paragraphs [0137-0140] and [0158]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the object tree of English into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using a decision tree to simultaneously optimize multiple parameters.

Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weibwange in view of Xu, as applied to claim 8 above, and further in view of Rahman et al. (US-2021/0276546-A1, hereinafter Rahman).
Regarding claim 14, Weibwange in view of Xu does not disclose the given formula for the rate of change of a state of an actor. However, Rahman discloses a computer program to identify a target vehicle to be monitored, including the following features:
a rate of change of a state of an actor is defined as a control policy represented by the given formula (paragraphs [0048-0049]).
Rahman teaches that an autonomous vehicle computer can collect data about a target vehicle, including longitudinal velocity, wheelbase, steering angle, and longitudinal acceleration (paragraphs [0048-0049]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the calculation of the state of the target vehicle of Rahman into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the state of outside actors in the simulation of a driving scenario for an autonomous vehicle.

Regarding claim 19, Weibwange in view of Xu does not disclose the given formula for the behavioral policy of an actor. However, Rahman further discloses:
wherein the behavioral policy for an actor is represented by the given formula (paragraphs [0048-0049]).
Rahman teaches that an autonomous vehicle computer can collect data about a target vehicle, including longitudinal velocity, wheelbase, steering angle, and longitudinal acceleration (paragraphs [0048-0049]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the calculation of the state of the target vehicle of Rahman into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the state of outside actors in the simulation of a driving scenario for an autonomous vehicle.
Regarding claim 20, Weibwange in view of Xu does not disclose additional constraints placed on a maximum value of the steering angle and the acceleration. However, Rahman further discloses:
wherein additional constraints are placed on a maximum value of the steering angle and the acceleration (paragraphs [0054-0061]).
Rahman teaches that an autonomous vehicle computer can define equations to determine constraint values based on virtual boundary equations (paragraph [0054]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the constraints of Rahman into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the state of outside actors in the simulation of a driving scenario for an autonomous vehicle.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weibwange in view of Xu, as applied to claim 8 above, and further in view of Rodionova et al. (US-2020/0130709-A1, hereinafter Rodionova).
Regarding claim 15, Weibwange in view of Xu does not disclose the given formula for minimizing the allowable distance between an unsafe actor and an autonomous vehicle. However, Rodionova discloses a method for determining a configuration for an autonomous vehicle, including the following features:
identifying a control policy for an unsafe actor A (paragraphs [0053-0067] and FIG. 7, intersection scenario); and
applying the control policy for the unsafe actor to generate a trajectory that minimizes an objective function represented by the given formula (paragraphs [0053-0067]).
Rodionova teaches that simulating the behavior of an autonomous vehicle requires calculating a minimal safe longitudinal distance between vehicles (paragraphs [0053-0061]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the calculation of the distance between vehicles of Rodionova into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the state of outside actors in the simulation of a driving scenario for an autonomous vehicle.
Regarding claim 16, Weibwange in view of Xu does not disclose the given formula for constraining computations to situations in which the relative velocity of the vehicles indicates the vehicles are moving towards each other. However, Rodionova further discloses:
reducing the objective function with time based on a constraint based on the given formula (paragraphs [0053-0067]).
Rodionova teaches that simulating the behavior of an autonomous vehicle requires a dynamic allocation of parametric values to determine the trade-off between conservative and assertive driving within a safety envelope (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the Safety Driving Model of Rodionova into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the state of outside actors in the simulation of a driving scenario for an autonomous vehicle.
Regarding claim 17, Weibwange in view of Xu does not disclose a Safety Driving Model. However, Rodionova further discloses:
wherein the constraint is applied such that the autonomous vehicle does not react to the unsafe actor and therefore the control policy of the autonomous vehicle is fixed (paragraphs [0062-0067]).
Rodionova teaches that simulating the behavior of an autonomous vehicle requires a dynamic allocation of parametric values to determine the trade-off between conservative and assertive driving within a safety envelope (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the Safety Driving Model of Rodionova into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the state of outside actors in the simulation of a driving scenario for an autonomous vehicle.
Regarding claim 18, Weibwange in view of Xu does not disclose a Safety Driving Model. However, Rodionova further discloses:
wherein the constraint is relaxed on condition that the autonomous vehicle applies Safety Force Field (SFF) (paragraphs [0019] and [0062-0067]).
Rodionova teaches that simulating the behavior of an autonomous vehicle requires a dynamic allocation of parametric values to determine the trade-off between conservative and assertive driving within a safety envelope (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the Safety Driving Model of Rodionova into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the state of outside actors in the simulation of a driving scenario for an autonomous vehicle.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weibwange in view of Xu, as applied to claim 8 above, and further in view of Zhang et al. (US-2019/0278290-A1, hereinafter Zhang).
Regarding claim 21, Weibwange in view of Xu does not disclose control policies based on maximum and minimum acceleration and steering. However, Zhang discloses a simulation-based method to evaluate perception requirements for autonomous driving vehicles, including the following features:
further comprising the application of a plurality of modes, wherein: (paragraphs [0051-0053] and FIG. 4B, scenario-based simulator-413, and ADV vehicle states and driving limitations-422);
a first mode for selecting a control policy for an unsafe actor comprises a policy with maximum acceleration and maximum steering (paragraphs [0051-0053]);
a second mode for selecting the control policy for the unsafe actor comprises a policy with maximum acceleration and minimum steering (paragraphs [0051-0053]); and
a third mode for selecting the control policy for the unsafe actor comprises a policy with maximum steering and minimum acceleration (paragraphs [0051-0053]).
Zhang teaches that an autonomous vehicle scenario-based simulator should consider driving limitations such as maximum and minimum acceleration and steering (paragraphs [0051-0053]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving limitations of Zhang into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including driving limitations in the simulation of a driving scenario for an autonomous vehicle.
Regarding claim 22, Weibwange in view of Xu does not disclose control policies based on maximum and minimum acceleration and steering. However, Zhang further discloses:
wherein the first mode comprises a maximum effort for creating an unsafe driving scenario (paragraphs [0051-0053]).
Zhang teaches that an autonomous vehicle scenario-based simulator should consider driving limitations such as maximum and minimum acceleration and steering (paragraphs [0051-0053]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving limitations of Zhang into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including driving limitations in the simulation of a driving scenario for an autonomous vehicle.
Regarding claim 23, Weibwange in view of Xu does not disclose control policies based on maximum and minimum acceleration and steering. However, Zhang further discloses:
further comprising a fourth mode for selecting the control policy for the unsafe actor, the fourth mode comprising a minimum effort for creating an unsafe driving scenario (paragraphs [0051-0053]).
Zhang teaches that an autonomous vehicle scenario-based simulator should consider driving limitations such as maximum and minimum acceleration and steering (paragraphs [0051-0053]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving limitations of Zhang into the computer simulation of trajectories for an autonomous vehicle of Weibwange in view of Xu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including driving limitations in the simulation of a driving scenario for an autonomous vehicle.

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harumoto et al. (US-2004/0193347-A1) discloses a vehicle controller which determines degree of danger of a situation based on predetermined information, and controls the vehicle to reduce the danger.
Hauer et al., Fitness Functions for Testing Automated and Autonomous Driving Systems, Computer Safety, Reliability, and Security, August 8, 2019, pp. 69-84, discloses templates to formulate fitness functions for scenario-based virtual testing of autonomous vehicles.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667